ORDER

PER CURIAM.
The State of Missouri appeals from an order entered in the Circuit Court of Lafayette County granting Respondent Michael Miller’s motion to suppress evidence sought to be introduced in the criminal case against Miller. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
The trial court’s order is affirmed. Rule 30.25(b). Because this is an interlocutory appeal brought by the State pursuant to § 547.200.1(3), RSMo 2000, the cause is remanded for further proceedings.